DETAILED ACTION                                                                                                                                                                                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 09/15/2022 has been entered. Claims 1-20 are pending in the application. 	
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 09/15/2022, regarding independent claims 1, 10 and 15 have been fully considered but they are not persuasive. The rejections for independent claims 1, 10 and 15 are maintained from the Non-final office action where KAUFHOLD (US 20180260688 A1) in view of Riggs (US 20200192375 A1) discloses the claimed inventions. 
Regarding claim 1, the Applicant argues that the apparatus of the Flying Vehicle radar device 405 does not include a “host interface operable to connect the apparatus to a host system external to the apparatus and configured to transmit, via a wired or wireless connection to the host system”. The Examiner respectfully disagrees. The apparatus of the Flying Vehicle 405 shown in Figure 4 clearly depicts that the GPU 440 is part of the Flying Vehicle 405 and that the Operational Use module 470 (i.e. host system) is external to the Flying Vehicle 405. Furthermore, Fig. 4 depicts that the GPU 440 includes a Detector/Object Recognition Cascade unit 460 which provides an output of features identified via the deep neural network and transmits this data to the Host computer (i.e. Operation use module 470) which is external to the Flying Vehicle 405. Under the BRI of claim 1, the GPU 440 is considered “a host interface” and this “host interface” is “operatable to connect” the apparatus (i.e. the Flying Vehicle 405) to an external host system (i.e Operational Use module 470). The feature of the connection being either wired or wireless is implicit as the transfer of the data would inherently be either wired or wireless. See the rejection below for details.
Regarding claims 10 and 15, these claims have not been amended to change the scope of the claims and KAUFHOLD in view of Riggs also discloses all the features of claims 10-20. See the rejection below for details. 
Allowable Subject Matter
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Kenney (US 20190370644 A1) is considered pertinent art to the claimed invention as it discloses systems and methods implementing neural networks on FPGAs. 

Regarding claim 9, Kenney discloses [Note: what Kenney fails to disclose is strike-through] 
wherein the at least one processing unit (Paragraph 0006, “The processing system comprises at least one photonic processor and at least one non-transitory computer-readable medium comprising instructions.”) includes a matrix-matrix unit (Paragraph 0118, “Additionally, while the photonic processor 1-103 performs vector-matrix multiplication, where a vector is multiplied by a matrix by passing the optical signals through the array of VBSs, the photonic processor 1-103 may also be used to perform matrix-matrix multiplication.”); wherein the matrix-matrix unit includes a plurality of matrix-vector units configured to operate in parallel (Paragraph 0181, “A photonic processor can complete the matrix-matrix product MX one column vector at a time with a total of m matrix-vector products. The computation can be distributed among multiple photonic processors as the computation is a linear operation, which is perfectly parallelizable, e.g., any one matrix-vector product output does not depend on the results of the other matrix-vector products.”); wherein each of the plurality of matrix-vector units includes a plurality of vector- vector units configured to operate in parallel (Paragraph 0181, “A photonic processor can complete the matrix-matrix product MX one column vector at a time with a total of m matrix-vector products. The computation can be distributed among multiple photonic processors as the computation is a linear operation, which is perfectly parallelizable, e.g., any one matrix-vector product output does not depend on the results of the other matrix-vector products.”); and wherein each of the plurality of vector-vector units includes a plurality of multiply- accumulate units configured to operate in parallel (Paragraph 0181, “The computation can be distributed among multiple photonic processors as the computation is a linear operation, which is perfectly parallelizable, e.g., any one matrix-vector product output does not depend on the results of the other matrix-vector products. Alternatively, the computation can be performed by a single photonic processor serially over time, e.g., by performing each matrix-vector product one at a time and combining the results digitally after performing all of the individual matrix-vector multiplications to determine the result of the matrix-matrix product (e.g., by storing the results in an appropriate memory configuration).”).
In reference to dependent claim 9, the prior arts made of record individually or in any combination, failed to teach, render obvious, or fairly suggest to one of ordinary skill in the art at the time of filing the combination of the claimed features of claim 9.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"matrix-matrix unit" in claim 9
"matrix-vector units" in claim 9
"vector-vector units" in claim 9
“multiply-accumulate units” in claim 9
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAUFHOLD (US 20180260688 A1) in view of Riggs (US 20200192375 A1).

Regarding claim 1, KAUFHOLD discloses [Note: what KAUFHOLD fails to disclose is strike-through]
An apparatus (Fig. 4, Flying Vehicle 405), comprising: 
a transceiver configured to transmit radar waves and receive reflections of the radar waves (Fig. 4, SAR Sensor 407; Paragraph 0040, “As Flying Vehicle 250 flies over Area 210, it may collect data from an on-board SAR device. The collected SAR data can be uploaded or otherwise saved into a database of Collected SAR Sensor Data 115 (see also, FIG. 1)”, where an “on-board SAR device” comprises a transceiver); 
a circuit (Paragraph 0074, “such as an FPGA or GPU-based device 410 to generate the Raw SAR Image Data 425”) configured to generate data representative of a radar image based on the reflections of the radar waves received in the transceiver (Paragraph 0074, “The SAR Sensor used to generate SAR Image Data 126 (FIGS. 1, 2) is the same SAR Sensor 407 used by Deployed System 400 to generate Raw SAR Image Data 425 during deployment); 
at least one processing unit configured to execute instructions (Paragraph 0014, “Specifically, embodiments of the invention receive a data stream from SAR sensors and use a deep neural network (“DNN”) to convert the received data into a set of semantic labels, where each semantic label corresponds to an object in the SAR data stream that the DNN has identified. Processing units running the DNN are collocated onboard an airborne vehicle along with the SAR sensor(s). The processing units are configured with powerful, high-speed graphics processing units (“CPUs”) or field-programmable gate arrays (“FPGAs”) that are low in size, weight, and power requirements.”) 
memory (Paragraph 0069, “GPU 410 and/or GPU 440 may each comprise a computing device such as a Tegra X1 processor from NVIDIA, or equivalent. GPU 410 and/or GPU 440 may each include memory units. The memory units may include SAR Sensor Data Memory 415, Raw SAR Image Data Memory 425, and/or Deep Network Memory 455. Each of the memory units may comprise any number of different physical memory devices or they together may comprise a single memory device. Any memory device may be a shared memory.”) (Fig. 4, instructions executed by graphics processing unit 460) to generate an output of the artificial neural network having the radar image as an input (FIG. 4 depicts the 460 module (i.e deep neural network) generating an output with the SAR image data 425 as an input), wherein the artificial neural network is configured to identify features in the radar image in the output (Paragraph 0058, “Embodiments of the invention can use a deep learning architecture that includes a convolutional layer, a locally connected layer, and/or a fully connected layer. A convolutional layer that convolves the input image with a set of learnable filters, each one producing one feature map in the output image.”); and 
a host interface (FIG. 4, GPU 440) operatable to connect the apparatus to a host system external to the apparatus (Paragraph 0075, “The normalized chips can then be processed by the Detector/Object Recognition Cascade 460 onboard Flying Vehicle 405 and residing on Deep Network Memory 455 of GPU 440. The output of the Detector/Object Recognition Cascade 460 can be a computer readable set of images that can be or have already been paired with semantic labels, which may then be provided to an Operational Use 470 control module, where the semantic labels corresponding to recognized objects can be used by a number of operational applications, including surveillance, logging etc.”, where 470 is the “host system” and is external to the apparatus of the Flying Vehicle 405) and configured to transmit, via a wired or wireless connection (implicit, the transfer of the data would be either wired or wireless) to a host system (Fig. 4, Operational Use 470 control module), data representative of a description of the features identified via the artificial neural network from the radar image (Paragraph 0075, “The output of the Detector/Object Recognition Cascade 460 can be a computer readable set of images that can be or have already been paired with semantic labels, which may then be provided to an Operational Use 470 control module”).

Riggs discloses, 
at least one processing unit configured to execute instructions (Paragraph 0075, “In some embodiments, the sensor data memory may store instructions used by the sensor processor 204 for processing sensor information provided by the sensors and systems 208.”) implementing matrix computation of an artificial neural network (FIG. 3A depicts the processor performing matrix computation of the neural network; Paragraph 0129, “The image processing node, executed by the processor 204, which implements a machine learning (ML) model in a convolutional neural network (CNN), may process the image.”); 
memory (Paragraph 0232, “In accordance with at least one example of the present disclosure, a system is provided, where the system includes a memory and a processor in communication with the memory, wherein the processor executes instructions stored in the memory, which cause the processor to execute the above method, at least one aspect of the above method, or combinations thereof.”) configured to store data representative of matrices of the artificial neural network (Paragraph 0075, “Raw and/or processed sensor data may be stored in a sensor data memory storage medium. In some embodiments, the sensor data memory may store instructions used by the sensor processor 204 for processing sensor information provided by the sensors and systems 208.”, where the processed sensor data executes matrix computation using the neural network which is stored in memory). 

	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify KAUFHOLD with Riggs to incorporate the features of: at least one processing unit configured to execute instructions implementing matrix computation of an artificial neural network and memory configured to store data representative of matrices of the artificial neural network. Both KAUFHOLD and Riggs are considered analogous arts as they both disclose systems and methods utilizing radar technology to recognize and identify objects. KAUFHOLD is similar to the instant application as it discloses a system implementing neural network machine learning processes to use a SAR input image to identify features of the object. KAUFHOLD already discloses the features of having a processing unit configured to execute instruction and a memory shown in the citations above. However, KAUFHOLD fails to specifically disclose at least one processing unit configured to execute instructions implementing matrix computation of an artificial neural network and memory configured to store data representative of matrices of the artificial neural network. Riggs discloses these features in the citations shown above showing the neural network performs matrix computation and such data is processed via the processor and stored in memory. Therefore, the incorporation of such features as disclosed by Riggs into the invention of KAUFHOLD would have been obvious to someone in the art prior to the effective filing date of the invention as matrix computation in a neural network is necessary to process large data sets where features are represented as vectors of the matrix.  The incorporation of such a feature would lead to a more efficient system. 

Regarding claim 2, the combination of KAUFHOLD and Riggs discloses 
The apparatus of claim 1. KAUFHOLD further discloses,  further comprising: an image sensor configured to generate data representative of an optical image of a scene corresponding to the radar image (Paragraph 0083, “Input/Output (I/O) Device 550 may comprise any sensory-oriented input and/or output device known in the art...video camera, camera, scanner, printer, vibrator, tactile simulator, and/or tactile pad, optionally including a communications port for communication with other components in Computing Device 500.”). However KAUFHOLD fails to discloses, wherein the memory comprises random access memory is configured to store the data representative of the optical image as part of the input to the artificial neural network.

Riggs discloses, 
wherein the memory comprises random access memory is configured to store the data representative of the optical image (Paragraph 0105, “By way of example, storage device(s) 278 may be disk drives, optical storage devices, solid-state storage devices such as a random access memory (“RAM”) and/or a read-only memory (“ROM”), which can be programmable, flash-updateable and/or the like.”) as part of the input to the artificial neural network  (Paragraph 0119, “In accordance with embodiments of the present disclosure, the autonomous vehicle model generation system 416 may receive one or more images, for example images 412, from one or more of a fleet vehicle 404A-B and/or a fleet vehicle 408. The images may be captured by an image capture device, such as the previously described camera for instance, and communicated to the autonomous vehicle model generation system 416 via the communication network 407.”, where Fig. 4 shows that the images 412 are inputs to the neural network).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify KAUFHOLD with Riggs to incorporate the features of: wherein the memory comprises random access memory is configured to store the data representative of the optical image as part of the input to the artificial neural network. Both KAUFHOLD and Riggs are considered analogous arts as they both disclose systems and methods utilizing radar technology to recognize and identify objects. KAUFHOLD is similar to the instant application as it discloses a system implement neural network machine learning processes to use a SAR input image to identify features of the object. KAUFHOLD already discloses the features of having a processing unit configured to execute instruction and a memory shown in the citations above. However, KAUFHOLD fails to specifically disclose wherein the memory comprises random access memory is configured to store the data representative of the optical image as part of the input to the artificial neural network. Riggs discloses these features in the citations shown above. Therefore, the incorporation of such features as disclosed by Riggs into the invention of KAUFHOLD would have been obvious to someone in the art prior to the effective filing date of the invention as such features would allow for an optical image captured by the sensor and stored in memory to be used by the neural network to help in feature classification and identification.

Regarding claim 3, KAUFHOLD further discloses
The apparatus of claim 2, wherein the at least one processing unit is formed on an integrated circuit die as a field-programmable gate array (FPGA) or application specific integrated circuit (ASIC) (Paragraph 0086, “In certain embodiments, the processor can be dedicated purpose device, such as an Application Specific Integrated Circuit (ASIC), a high speed Graphics Processing Unit (GPU) or a Field Programmable Gate Array (FPGA) that has been designed to implement in its hardware and/or firmware at least a part of an embodiment disclosed herein.”); the random access memory (Paragraph 0082, “Memory 520 can be any type of apparatus known in the art that is capable of storing analog or digital information, such as instructions and/or data. Examples include a non-volatile memory, volatile memory, Random Access Memory, RAM”) is formed on one or more integrated circuit dies (Paragraph 0081, “a programmed microprocessor or microcontroller and/or peripheral integrated circuit elements, a high speed graphics processing unit, an ASIC or other integrated circuit, a hardware electronic logic circuit such as a discrete element circuit, and/or a programmable logic device such as a PLD, PLA, FPGA, or PAL, or the like, etc.”); and the at least one processing unit and the random access memory are packaged in a same integrated circuit device (Paragraph 0086, “In certain embodiments, the processor can be dedicated purpose device, such as an Application Specific Integrated Circuit (ASIC)”).

Regarding claim 4, KAUFHOLD further discloses
The apparatus of claim 3, wherein the image sensor is formed on an integrated circuit die and packaged in the same integrated circuit device that contains the random access memory (Paragraph 0086, “Processor 530 may comprise a device and/or set of machine-readable instructions [i.e. RAM] for performing one or more predetermined tasks... In certain embodiments, the processor can be dedicated purpose device, such as an Application Specific Integrated Circuit (ASIC), a high speed Graphics Processing Unit (GPU) or a Field Programmable Gate Array (FPGA) that has been designed to implement in its hardware and/or firmware at least a part of an embodiment disclosed herein.”)

Regarding claim 5, KAUFHOLD further discloses
The apparatus of claim 4, wherein at least portion of the circuit configured to generate the data representative of the radar image is packaged within the same integrated circuit device that contains the random access memory (Paragraph 0086, “Processor 530 may comprise a device and/or set of machine-readable instructions [i.e. RAM] for performing one or more predetermined tasks... In certain embodiments, the processor can be dedicated purpose device, such as an Application Specific Integrated Circuit (ASIC), a high speed Graphics Processing Unit (GPU) or a Field Programmable Gate Array (FPGA) that has been designed to implement in its hardware and/or firmware at least a part of an embodiment disclosed herein.”).

Regarding claim 6, the combination of KAUFHOLD and Riggs discloses
The apparatus of claim 5. KAUFHOLD further discloses [Note: what KAUFHOLD fails to disclose is strikethrough], wherein the data representative of the radar image (FIG. 1 SAR image data, 126) (Paragraph 0086, “Processor 530 may comprise a device and/or set of machine-readable instructions [i.e. RAM] for performing one or more predetermined tasks... In certain embodiments, the processor can be dedicated purpose device, such as an Application Specific Integrated Circuit (ASIC), a high speed Graphics Processing Unit (GPU) or a Field Programmable Gate Array (FPGA) that has been designed to implement in its hardware and/or firmware at least a part of an embodiment disclosed herein.”) as the input to the artificial neural network (FIG. 1 depicts the SAR image data, 126 as input to the machine learning network (i.e. neural network)).

Riggs discloses, 
wherein the data representative of the optical image (FIG. 4, images 412) are generated and consumed within the integrated circuit device (Paragraph 0090, “By way of example, the controller/microprocessor may comprise a specially configured Application Specific Integrated Circuit (ASIC) or other integrated circuit, a digital signal processor(s), a controller, a hardwired electronic or logic circuit, a programmable logic device or gate array, a special purpose computer, or the like.”) as the input to the artificial neural network (Paragraph 0119, “In accordance with embodiments of the present disclosure, the autonomous vehicle model generation system 416 may receive one or more images, for example images 412, from one or more of a fleet vehicle 404A-B and/or a fleet vehicle 408. The images may be captured by an image capture device, such as the previously described camera for instance, and communicated to the autonomous vehicle model generation system 416 via the communication network 407.”, where Fig. 4 shows that the images 412 are inputs to the neural network).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify KAUFHOLD with Riggs to incorporate the features of: wherein the data representative of the optical image are generated and consumed within the integrated circuit device as the input to the artificial neural network. Both KAUFHOLD and Riggs are considered analogous arts as they both disclose systems and methods utilizing radar technology to recognize and identify objects. KAUFHOLD is similar to the instant application as it discloses a system implement neural network machine learning processes to use a SAR input image to identify features of the object. However, KAUFHOLD fails to specifically disclose wherein the data representative of the optical image are generated and consumed within the integrated circuit device as the input to the artificial neural network. Riggs discloses these features in the citations shown above. Therefore, the incorporation of such features as disclosed by Riggs into the invention of KAUFHOLD would have been obvious to someone in the art prior to the effective filing date of the invention as the use of an optical image captured from a camera would be an additional training data set utilized by the machine learning software to more efficiently train the neural network to identify objects.

Regarding claim 7, KAUFHOLD further discloses 
The apparatus of claim 3, wherein the image sensor (Fig. 5, I/0, 552) and the circuit configured to generate the data representative of the radar image to have separate connections to write image data into the random access memory concurrently (Fig. 5 depicts the connections between the memory (i.e. RAM), where the image sensor (I/O) and the circuit configured to generate data representative of the radar image (User Interface) all to have separate connections to the memory; Paragraph 0086, “A processor can function as a central processing unit, local controller, remote controller, parallel controller, and/or distributed controller, etc...such as an Application Specific Integrated Circuit (ASIC), a high speed Graphics Processing Unit (GPU) or a Field Programmable Gate Array (FPGA) that has been designed to implement in its hardware and/or firmware at least a part of an embodiment disclosed herein.”).

Regarding claim 8, KAUFHOLD further discloses
The apparatus of claim 3, wherein the field-programmable gate array (FPGA) or application specific integrated circuit (ASIC) (Paragraph 0086, “Processor 530 may comprise a device and/or set of machine-readable instructions for performing one or more predetermined tasks... In certain embodiments, the processor can be dedicated purpose device, such as an Application Specific Integrated Circuit (ASIC), a high speed Graphics Processing Unit (GPU) or a Field Programmable Gate Array (FPGA) that has been designed to implement in its hardware and/or firmware at least a part of an embodiment disclosed herein.”) implements a deep learning accelerator, the deep learning accelerator comprising the at least one processing unit (Paragraph 0014, “Specifically, embodiments of the invention receive a data stream from SAR sensors and use a deep neural network (“DNN”) to convert the received data into a set of semantic labels, where each semantic label corresponds to an object in the SAR data stream that the DNN has identified. Processing units running the DNN are collocated onboard an airborne vehicle along with the SAR sensor(s). The processing units are configured with powerful, high-speed graphics processing units (“CPUs”) or field-programmable gate arrays (“FPGAs”) that are low in size, weight, and power requirements.”), and a control unit configured to load the instructions from the random access memory for execution (Paragraph 0081, “Computing Device 500 may comprise any device known in the art that is capable of processing data and/or information, such as any general purpose and/or special purpose computer, including as a personal computer, workstation, server, minicomputer, mainframe, supercomputer, computer terminal, laptop, tablet computer (such as an iPad), wearable computer, mobile terminal, Bluetooth device, communicator, smart phone (such as an iPhone, Android device, or BlackBerry), a programmed microprocessor or microcontroller and/or peripheral integrated circuit elements”).

Regarding claim 10, KAUFHOLD discloses [Note: what KAUFHOLD fails to specifically disclose is strike-through]
A method (Paragraph 0002, “Embodiments of the present invention relate to systems and methods for improving the automated recognition of objects from flying vehicles using radar imagery and related onboard image processing techniques.”), comprising: 
transmitting, from a radar (Fig. 4, where the flying vehicle 405 is a radar device), electromagnetic waves (Paragraph 0040, “As Flying Vehicle 250 flies over Area 210, it may collect data from an on-board SAR device. The collected SAR data can be uploaded or otherwise saved into a database of Collected SAR Sensor Data 115 (see also, FIG. 1)”, where an “on-board SAR device” comprises a transmitter); -- 3 --App. Ser. No.: 17/077,985Attorney Docket No.: 120426-091500/US 
receiving, in the radar (Fig. 4, where the flying vehicle 405 is a radar device), reflections of the electromagnetic waves (Paragraph 0040, “As Flying Vehicle 250 flies over Area 210, it may collect data from an on-board SAR device. The collected SAR data can be uploaded or otherwise saved into a database of Collected SAR Sensor Data 115 (see also, FIG. 1)”, where an “on-board SAR device” comprises a receiver); 
generating, in the radar (Fig. 4, where the flying vehicle 405 is a radar device), data representative of a radar image based on the reflections of the electromagnetic waves received in a transceiver of the radar (Fig. 4 where the Real Time SAR Reconstruction element 420 generates the data and is onboard the flying vehicle radar device; Paragraph 0074, “The SAR Sensor used to generate SAR Image Data 126 (FIGS. 1, 2) is the same SAR Sensor 407 used by Deployed System 400 to generate Raw SAR Image Data 425 during deployment, but in deployment, a Real Time Reconstruction 420 process on board the Flying Vehicle 405 (i.e., an aircraft—manned or unmanned—and the collected data is not streamed to a ground station) may operate on a small SWAP HPC system, such as an FPGA or GPU-based device 410 to generate the Raw SAR Image Data 425. The Raw SAR Image Data 425 may then stream to another small SWAP HPC system, such as an FPGA or GPU-based device 440, which may or may not be different from GPU 410.”); 
executing, in the radar (Fig. 4, where the flying vehicle 405 is a radar device), instructions (Paragraph 0014, “Specifically, embodiments of the invention receive a data stream from SAR sensors and use a deep neural network (“DNN”) to convert the received data into a set of semantic labels, where each semantic label corresponds to an object in the SAR data stream that the DNN has identified. Processing units running the DNN are collocated onboard an airborne vehicle along with the SAR sensor(s). The processing units are configured with powerful, high-speed graphics processing units (“CPUs”) or field-programmable gate arrays (“FPGAs”) that are low in size, weight, and power requirements.”) responsive to an input containing the data representative of the radar image (Fig. 4 where the output of 460 is responsive to the input of SAR image data 425; Paragraph 00071, “Deployed System 400 may be configured for a specific objective comprising either an object detector or an object recognizer. To initialize Deployed System 400 for operation, a Deep Learning Network Object Recognizer Cascade 160 may be loaded into the Deep Network Memory 455 of Detector/Object Recognition Cascade 460. The deployed Detector/Object Recognition Cascade 460 may be an identical copy of the trained Deep Learning Network Object Recognizer Cascade 160, but it may also be a “distilled” version of the Deep Learning Network Object Recognizer Cascade 160.”), the artificial neural network configured to recognize features in the radar image (Paragraph 0075, “The output of the Detector/Object Recognition Cascade 460 can be a computer readable set of images that can be or have already been paired with semantic labels); and 
transmitting, from the radar to a host system (Fig. 4, transmitting from the Flying Vehicle 405 to “operation use 470” which is tantamount to a host system), data representative of a description of the features identified via the artificial neural network from the radar image (Paragraph 0075, “The output of the Detector/Object Recognition Cascade 460 can be a computer readable set of images that can be or have already been paired with semantic labels, which may then be provided to an Operational Use 470 control module”).

Riggs discloses, 
instructions (Paragraph 0075, “In some embodiments, the sensor data memory may store instructions used by the sensor processor 204 for processing sensor information provided by the sensors and systems 208.”) implementing matrix computation of an artificial neural network to generate an output of the artificial neural network (FIG. 3A depicts the processor performing matrix computation of the neural network; Paragraph 0129, “The image processing node, executed by the processor 204, which implements a machine learning (ML) model in a convolutional neural network (CNN), may process the image.”).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify KAUFHOLD with Riggs to incorporate the features of: instructions implementing matrix computation of an artificial neural network to generate an output of the artificial neural network. Both KAUFHOLD and Riggs are considered analogous arts as they both disclose systems and methods utilizing radar technology to recognize and identify objects. KAUFHOLD is similar to the instant application as it discloses a system implementing neural network machine learning processes to use a SAR input image to identify features of the object. KAUFHOLD already discloses the features of having a processing unit configured to execute instruction and a memory shown in the citations above. However, KAUFHOLD fails to disclose instructions implementing matrix computation of an artificial neural network. Riggs discloses these features in the citations shown above showing the neural network performs matrix computation and such data is processed via the processor and stored in memory. Therefore, the incorporation of such features as disclosed by Riggs into the invention of KAUFHOLD would have been obvious to someone in the art prior to the effective filing date of the invention as matrix computation in a neural network is necessary to process large data sets where features are represented as vectors of the matrix.  The incorporation of such a feature would lead to a more efficient system. 

Regarding claim 11, KAUFHOLD further discloses
The method of claim 10, wherein the description includes an identifier of a feature, a classification of the feature, a portion extracted from the radar image showing the feature, an orientation of an object represented by the feature, a position of the object, or a speed of the object, or any combination therein (Paragraph 0075, “The output of the Detector/Object Recognition Cascade 460 can be a computer readable set of images that can be or have already been paired with semantic labels, which may then be provided to an Operational Use 470 control module,”).

Regarding claim 12, the combination of KAUFHOLD and Riggs discloses
The method of claim 11. KAUFHOLD further discloses [Note: what KAUFHOLD fails to disclose is strike-through], further comprising: capturing an optical image of a scene corresponding to the radar image (Paragraph 0083, “Input/Output (I/O) Device 550 may comprise any sensory-oriented input and/or output device known in the art, such as an audio, visual, haptic, olfactory, and/or taste-oriented device, including, for example, a monitor, display, projector, overhead display, keyboard, keypad, mouse, trackball, joystick, gamepad, wheel, touchpad, touch panel, pointing device, microphone, speaker, video camera, camera, scanner, printer, vibrator, tactile simulator, and/or tactile pad, optionally including a communications port for communication with other components in Computing Device 500.”); 

Riggs discloses, 
writing data representative of the optical image (Fig. 2A, image data, 216) into random access memory (Paragraph 0075, “In any event, the sensor data memory may be a disk drive, optical storage device, solid-state storage device such as a random access memory (“RAM”) and/or a read-only memory (“ROM”), which can be programmable, flash-updateable, and/or the like.”) of the radar as part of the input to the artificial neural network (FIG. 4 depicts the image data as input into the neural network 460). 

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify KAUFHOLD with Riggs to incorporate the features of: writing data representative of the optical image into random access memory of the radar as part of the input to the artificial neural network. Both KAUFHOLD and Riggs are considered analogous arts as they both disclose systems and methods utilizing radar technology to recognize and identify objects. KAUFHOLD is similar to the instant application as it discloses a system implement neural network machine learning processes to use a SAR input image to identify features of the object. KAUFHOLD already discloses the features of having a processing unit configured to execute instruction and a memory shown in the citations above. However, KAUFHOLD fails to specifically disclose writing data representative of the optical image into random access memory of the radar as part of the input to the artificial neural network. Riggs discloses these features in the citations shown above. Therefore, the incorporation of such features as disclosed by Riggs into the invention of KAUFHOLD would have been obvious to someone in the art prior to the effective filing date of the invention as the use of an optical image captured from a camera would be an additional training data set, stored in memory, and utilized by the machine learning software to more efficiently train the neural network to identify objects.

Regarding claim 13, KAUFHOLD further discloses
The method of claim 12, further comprising: writing the data representative of the radar image (FIG. 1 SAR image data, 126) into the random access memory of the radar (Paragraph 0086, “Processor 530 may comprise a device and/or set of machine-readable instructions [i.e. RAM] for performing one or more predetermined tasks... In certain embodiments, the processor can be dedicated purpose device, such as an Application Specific Integrated Circuit (ASIC), a high speed Graphics Processing Unit (GPU) or a Field Programmable Gate Array (FPGA) that has been designed to implement in its hardware and/or firmware at least a part of an embodiment disclosed herein.”) as part of the input to the artificial neural network (FIG. 1 depicts the SAR image data, 126 as input to the machine learning network (i.e. neural network) in parallel with the writing of the data representative of the optical image into the random access memory (Fig. 5 depicts the connections between the memory (i.e. RAM), where the image sensor (I/O) and the circuit configured to generate data representative of the radar image (User Interface) all to have separate connections to the memory; Paragraph 0086, “A processor can function as a central processing unit, local controller, remote controller, parallel controller, and/or distributed controller,”, where “parallel controller” is able to write the data from different streams of input images (optical and radar) into the RAM in parallel. KAUFHOLD already discloses that camera images can also be input into the network).

Regarding claim 14, the combination of KAUFHOLD and Riggs discloses 
The method of claim 13. KAUFHOLD further discloses [Note: what KAUFHOLD fails to disclose is strike-though],  further comprising: storing the input in the radar for a predetermined period of time after the transmitting of the data representative of the description to the host system (Paragraph 0075, “The output of the Detector/Object Recognition Cascade 460 can be a computer readable set of images that can be or have already been paired with semantic labels, which may then be provided to an Operational Use 470 control module, where the semantic labels corresponding to recognized objects can be used by a number of operational applications, including surveillance, logging etc.”, where logging includes storing the data for a predetermined period of time); receiving, within the predetermined period of time, a request from the host system (Paragraph 0087, “User Interface 560 may comprise any device and/or means for rendering information to a user and/or requesting information from the user.”); transmitting the input to the host (Paragraph 0087, “User Interface 560 may comprise any device and/or means for rendering information to a user and/or requesting information from the user.”); 

Riggs discloses 
erasing the input from the radar after the predetermined period of time (Paragraph 0107, “The computer-readable storage media/reader 280 can further be connected to a computer-readable storage medium, together (and, optionally, in combination with storage device(s) 278) comprehensively representing remote, local, fixed, and/or removable storage devices plus storage media for temporarily and/or more permanently containing computer-readable information. The communications system 282 may permit data to be exchanged with a network and/or any other computer described above with respect to the computer environments described herein.”).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify KAUFHOLD with Riggs to incorporate the features of: erasing the input from the radar after the predetermined period of time. Both KAUFHOLD and Riggs are considered analogous arts as they both disclose systems and methods utilizing radar technology to recognize and identify objects. KAUFHOLD is similar to the instant application as it discloses a system implement neural network machine learning processes to use a SAR input image to identify features of the object. KAUFHOLD already discloses the features of having a processing unit configured to execute instruction and a memory shown in the citations above. However, KAUFHOLD fails to specifically disclose erasing the input from the radar after the predetermined period of time. Riggs discloses these features in the citations shown above. Therefore, the incorporation of such features as disclosed by Riggs into the invention of KAUFHOLD would have been obvious to someone in the art prior to the effective filing date of the invention as the use of a temporary memory would allow for available storage space in the memory for other data and instructions for the processes performed by the processor.

Regarding claim 15, KAUFHOLD discloses [Note: what KAUFHOLD fails to disclose is strike-through]
A device (Fig. 4, deployed system 400), comprising: 
random access memory (Paragraph 0069, “GPU 410 and/or GPU 440 may each comprise a computing device such as a Tegra X1 processor from NVIDIA, or equivalent. GPU 410 and/or GPU 440 may each include memory units. The memory units may include SAR Sensor Data Memory 415, Raw SAR Image Data Memory 425, and/or Deep Network Memory 455. Each of the memory units may comprise any number of different physical memory devices or they together may comprise a single memory device. Any memory device may be a shared memory.”, where it is obvious in the art that the memory can be a RAM); 
a circuit configured to generate data representative of a radar image based on reflections of electromagnetic waves (Paragraph 0074, “The SAR Sensor used to generate SAR Image Data 126 (FIGS. 1, 2) is the same SAR Sensor 407 used by Deployed System 400 to generate Raw SAR Image Data 425 during deployment, but in deployment, a Real Time Reconstruction 420 process on board the Flying Vehicle 405 (i.e., an aircraft—manned or unmanned—and the collected data is not streamed to a ground station) may operate on a small SWAP HPC system, such as an FPGA or GPU-based device 410 to generate the Raw SAR Image Data 425”) and write the data to the random access memory as an input to an artificial neural network (Paragraph 0069, “GPU 410 and/or GPU 440 may each comprise a computing device such as a Tegra X1 processor from NVIDIA, or equivalent. GPU 410 and/or GPU 440 may each include memory units. The memory units may include SAR Sensor Data Memory 415, Raw SAR Image Data Memory 425, and/or Deep Network Memory 455. Each of the memory units may comprise any number of different physical memory devices or they together may comprise a single memory device. Any memory device may be a shared memory.”, where it is obvious in the art that the memory can be a RAM and where the memory is accessed to provide input data to the DNN (i.e. element 460 in Fig. 4));   
a field-programmable gate array (FPGA) (Paragraph 0074, “The SAR Sensor used to generate SAR Image Data 126 (FIGS. 1, 2) is the same SAR Sensor 407 used by Deployed System 400 to generate Raw SAR Image Data 425 during deployment, but in deployment, a Real Time Reconstruction 420 process on board the Flying Vehicle 405 (i.e., an aircraft—manned or unmanned—and the collected data is not streamed to a ground station) may operate on a small SWAP HPC system, such as an FPGA or GPU-based device 410 to generate the Raw SAR Image Data 425. The Raw SAR Image Data 425 may then stream to another small SWAP HPC system, such as an FPGA or GPU-based device 440, which may or may not be different from GPU 410.”) or application specific integrated circuit (ASIC) having: 
a memory interface to access the random access memory (implicit, a “memory interface” is obviously provided when the DNN (FIG. 4 element 460) accesses the memory storing the radar data 425); and 
at least one processing unit configured (Paragraph 0014, “Specifically, embodiments of the invention receive a data stream from SAR sensors and use a deep neural network (“DNN”) to convert the received data into a set of semantic labels, where each semantic label corresponds to an object in the SAR data stream that the DNN has identified. Processing units running the DNN are collocated onboard an airborne vehicle along with the SAR sensor(s). The processing units are configured with powerful, high-speed graphics processing units (“CPUs”) or field-programmable gate arrays (“FPGAs”) that are low in size, weight, and power requirements.”), the artificial neural network configured to identify one or more features in the radar image in an output (Fig. 4 where the output of 460 is responsive to the input of SAR image data 425; Paragraph 00071, “Deployed System 400 may be configured for a specific objective comprising either an object detector or an object recognizer. To initialize Deployed System 400 for operation, a Deep Learning Network Object Recognizer Cascade 160 may be loaded into the Deep Network Memory 455 of Detector/Object Recognition Cascade 460. The deployed Detector/Object Recognition Cascade 460 may be an identical copy of the trained Deep Learning Network Object Recognizer Cascade 160, but it may also be a “distilled” version of the Deep Learning Network Object Recognizer Cascade 160.”; Paragraph 0075, “The output of the Detector/Object Recognition Cascade 460 can be a computer readable set of images that can be or have already been paired with semantic labels); and 
a host interface (FIG. 4, GPU 440) configured to output data representative of attributes of the one or more features (Paragraph 0075, “The output of the Detector/Object Recognition Cascade 460 can be a computer readable set of images that can be or have already been paired with semantic labels, which may then be provided to an Operational Use 470 control module, where the semantic labels corresponding to recognized objects can be used by a number of operational applications, including surveillance, logging etc.”).

Riggs discloses, 
at least one processing unit (Paragraph 0075, “In some embodiments, the sensor data memory may store instructions used by the sensor processor 204 for processing sensor information provided by the sensors and systems 208.”) configured to execute instructions having matrix operands (Paragraph 0111, “The software structure 300, 308, 336 can include an arrangement of nodes 304A-304M as a matrix, as shown in FIG. 3A. The matrix of nodes 304A-304E allows exchange of information, commands, etc. between various nodes until an output may be generated. In other configurations, the nodes 304A-304G may be arranged as a hierarchy, where a parent process, e.g., 304A, completes a process with a result that is returned to a child process, e.g., 304B and/or 304C. The processes are completed node-by-node until an output is generated. The output can be a command sent through the interface 228 and CAN Bus 232 to control a system 236-252 of the vehicle 104. In some examples, the nodes may be arranged as a combination of a matrix and a hierarchical organizational structure and may operate in a parallel manner.”; Paragraph 0129, “The image processing node, executed by the processor 204, which implements a machine learning (ML) model in a convolutional neural network (CNN), may process the image.”).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify KAUFHOLD with Riggs to incorporate the features of: at least one processing unit configured to execute instructions having matrix operands. Both KAUFHOLD and Riggs are considered analogous arts as they both disclose systems and methods utilizing radar technology to recognize and identify objects. KAUFHOLD is similar to the instant application as it discloses a system implementing neural network machine learning processes to use a SAR input image to identify features of the object. KAUFHOLD already discloses the features of having a processing unit configured to execute instruction and a memory shown in the citations above. However, KAUFHOLD fails to disclose instructions implementing matrix commands and computation of an artificial neural network. Riggs discloses these features in the citations shown above showing the neural network performs matrix command and computation and such data is processed via the processor and stored in memory. Therefore, the incorporation of such features as disclosed by Riggs into the invention of KAUFHOLD would have been obvious to someone in the art prior to the effective filing date of the invention as matrix computation in a neural network is necessary to process large data sets where features are represented as vectors of the matrix.  The incorporation of such a feature would lead to a more efficient system. 

Regarding claim 16, KAUFHOLD further discloses
The device of claim 15, wherein the device is configured within a single integrated circuit package (Paragraph 0069, “Each of the memory units may comprise any number of different physical memory devices or they together may comprise a single memory device. Any memory device may be a shared memory.”; and Paragraph 0086, “In certain embodiments, the processor can be dedicated purpose device, such as an Application Specific Integrated Circuit (ASIC), a high speed Graphics Processing Unit (GPU) or a Field Programmable Gate Array (FPGA) that has been designed to implement in its hardware and/or firmware at least a part of an embodiment disclosed herein.”).

Regarding claim 17, the combination of KAUFHOLD and Riggs discloses
The device of claim 16. KAUFHOLD further discloses [Note: what KAUFHOLD fails to disclose is strike-through], further comprising: an image sensor (FIG. 5, I/O) connected in the integrated circuit package (FIG. 5 depicts the I/O connected to the processor 530, where the processor can be a ASIC as stated in paragraph 0069) and configured to generate data representative of an optical image of a scene corresponding to the radar image (Paragraph 0083, “Input/Output (I/O) Device 550 may comprise any sensory-oriented input and/or output device known in the art, such as an audio, visual, haptic, olfactory, and/or taste-oriented device, including, for example, a monitor, display, projector, overhead display, keyboard, keypad, mouse, trackball, joystick, gamepad, wheel, touchpad, touch panel, pointing device, microphone, speaker, video camera, camera”, where the input images using other sensors such as the camera would correspond to the same scene as the radar image)

Riggs discloses, 
and to write the data representative of the optical image (Fig. 4, the data representative of the optical images, 412, which are processed after 456) into the random access memory (Paragraph 0253, “A computer-readable storage medium may be, for example, but not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, or device, or any suitable combination of the foregoing. More specific examples (a non-exhaustive list) of the computer-readable storage medium would include the following: an electrical connection having one or more wires, a portable computer diskette, a hard disk, a random access memory (RAM)”) as part of the input to the artificial neural network (FIG. 4 depicts the optical images, 412, as input to the neural network, 460).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify KAUFHOLD with Riggs to incorporate the features of: and to write the data representative of the optical image into the random access memory as part of the input to the artificial neural network. Both KAUFHOLD and Riggs are considered analogous arts as they both disclose systems and methods utilizing radar technology to recognize and identify objects. KAUFHOLD is similar to the instant application as it discloses a system implement neural network machine learning processes to use a SAR input image to identify features of the object. KAUFHOLD already discloses the features of having a processing unit configured to execute instruction and a memory shown in the citations above. However, KAUFHOLD fails to specifically disclose: and to write the data representative of the optical image into the random access memory as part of the input to the artificial neural network. Riggs discloses these features in the citations shown above. Therefore, the incorporation of such features as disclosed by Riggs into the invention of KAUFHOLD would have been obvious to someone in the art prior to the effective filing date of the invention as the use of an optical image captured from a camera would be an additional training data set, stored in memory, and utilized by the machine learning software to more efficiently train the neural network to identify objects.

Regarding claim 18, KAUFHOLD further discloses
The device of claim 17, wherein the artificial neural network is configured to identify a classification of an feature, a portion extracted from the radar image showing the feature, or an orientation of an item represented by the feature, or any combination therein (Paragraph 0084, “Instructions and Logic 540 may comprise directions adapted to cause a machine, such as Computing Device 500, to perform one or more particular activities, operations, or functions. The directions, which can sometimes comprise an entity called a “kernel”, “operating system”, “program”, “application”, “utility”, “subroutine”, “script”, “macro”, “file”, “project”, “module”, “library”, “class”, “object”, or “Application Programming Interface,” etc., can be embodied as machine code, source code, object code, compiled code, assembled code, interpretable code, and/or executable code, etc., in hardware, firmware, and/or software.”).

Regarding claim 19, KAUFHOLD further discloses
The device of claim 17, further comprising: a first connection between the random access memory and the image sensor (FIG. 5 depicts a first connection between the memory and the I/O (i.e. image sensor)); and a second connection between the random access memory and the circuit configured to generate the data representative of the radar image (FIG. 5 depicts a second connection between the memory and the user interface (i.e. circuit configured to generate data representative of the radar image).

Regarding claim 20, KAUFHOLD further discloses
The device of claim 19, further comprising: a third connection between the random access memory and the field-programmable gate array (FPGA) or application specific integrated circuit (ASIC) (FIG. 5 depicts a third connection between memory and the processor (i.e. ASIC)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/             Examiner, Art Unit 3648                                                                                                                                                                                           
/PETER M BYTHROW/             Primary Examiner, Art Unit 3648